Case 2:19-cv-01682-AJS Document 8 Filed 01/31/20 Page 1 of 2
MUS3482925.1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

SADIS & GOLDBERG, LLP,

Plaintiff, Civil Action No. 2:19-cv-01682-AJS

VS.

AKSHITA BANERJEE AND SUMANTA
BANERJEE,

Defendants.

 

 

JOINT STIPULATION FOR EXTENSION OF TIME
Plaintiff, Sadis & Goldberg, LLP, by and through its undersigned counsel, and Defendants,
Akshita Banerjee and Sumanta Banerjee, hereby stipulate and agree that the time within which
Defendants shall respond to Plaintiff's Complaint is hereby extended for a period of thirty (30)
days, up to and including March 2, 2020. Defendants requested an extension of time to answer
the allegations set forth in Plaintiff's Complaint telephonically on January 31, 2020, as such,

Plaintiff's file this Joint Stipulation without Defendants’ signatures.
Respectfully submitted,

Dated: January 31, 2020 /s/ Kate E, McCarthy

Kate E. McCarthy

Pa.L.D. #325771

MEYER, UNKOVIC & SCOTT LLP
535 Smithfield Street, Suite 1300
Pittsburgh, PA 15222

412-456-2800

kem@muslaw.com

Counsel for Plaintiff Sadis & Goldberg,
LLP

 
 

Case 2:19-cv-01682-AJS Document 8 Filed 01/31/20 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the within Stipulation for Extension of Time

has been served upon the following by first class mail, postage prepaid, on this 31 day of January,

2020, addressed as follows:

Akshita Banerjee
1514 Cook School Road
Pittsburgh, PA 15241

Sumanta Banerjee
1514 Cook School Road
Pittsburgh, PA 15241

/s/Kate E. McCarthy
Kate E. McCarthy

PA ID No. 325771
Counsel for Plaintiff,
Sadis & Goldberg, LLP
